Name: Regulation (EEC) No 955/70 of the Commission of 26 May 1970 on communications from Member States concerning intervention and trade in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 275 No L 114/16 Official Journal of the European Communities 27.5.70 REGULATION (EEC) No 955/70 OF THE COMMISSION of 26 May 1970 on communications from Member States concerning intervention and trade in the sugar sector sugar for animal feed, as amended by Regulation (EEC) No 267/706 or used in the manufactured chemical products listed in Annexes I, II or III to Council Regulation (EEC) No 765/6B7 of 18 June 1968 laying down general rules for the production refund on sugar used in the chemical industry, as amended by Regulation (EEC) No 2486/698 ; Whereas , if an accurate picture of trade with third countries is to be regularly obtained and the effect of levies and refunds assessed, regular information must be available on imports and exports of products for which levies or refunds are fixed; whereas, however, full use cannot be made of this information unless information on trade between Member States is also available ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 853 /702 and in particular Article 38 thereof; Whereas Article 38 of Regulation No 1009/67/EEC provides that Member States and the Commission shall communicate to each other the information necessary for implementing that Regulation ; Whereas, if the situation with regard to sugar bought in under the intervention measures provided for in Regulation No 1009/67/EEC is to be correctly assessed, regular information must be available in particular as regards quantities held by the intervention agencies and their distribution amongst warehouses approved pursuant to Article 1 (2) of Council Regulation (EEC) No 447/683 of 9 April 1968 laying down general rules for intervention buying of sugar, as last amended by Regulation (EEC) No 2487/694 or other warehouses ; Whereas, if a close watch is to be kept on the implementation of the intervention system, it is also essential to have regular information on the position with regard to the quantities of sugar rendered unfit for human consumption and those used for the manufacture of certain chemical products ; whereas this information should indicate the quantities of sugar denatured in accordance with one of the processes set out in the Annex to Commission Regulation (EEC) No 2061/695 of 20 October 1969 laying down detailed rules for the denaturing of HAS ADOPTED THIS REGULATION TITLE I Intervention Article 1 1 . With regard to intervention measures taken pursuant to Articles 9 ( 1 ) and (3 ) and 10 ( 1 ) of Regulation No 1009/67/EEC, each Member State shall notify the Commission each week for the preceding week : (a) of the quantities of white sugar offered for intervention but not yet taken over by the intervention agency; 1 OJ No 308 , 18.12.1967, p. 1 . 2 OJ No L 103 , 13.5.1970, p . 2. 3 OJ No L 91 , 12.4.1968 , p . 5 . 6 OJ No L 35 , 13.2.1970, p . 25. 7 OJ No L 143 , 25.6.1968 , p. 1 . 8 OJ No L 314, 15.12.1969, p . 8 . 4 OJ No L 314, 15.12.1969, p. 11 . 5 OJ No L 263 , 21.10.1969 , p. 19. 276 Official Journal of the European Communities 3 . at the Commission's request, for a given period, of the quantities of white sugar and raw sugar denatured, indicating which of the processes set out in the Annex to Regulation (EEC) No 2061 /69 was used . Article 4 (b ) of the quantities of white sugar taken over by the intervention agency; (c) of the quantities of white sugar taken over by the intervention agency which are covered by a storage contract with the seller and of the terms of that contract; ( d) of the quantities of white sugar sold by the intervention agency; (e) of the corrections to be made to information previously notified and set but under ( a) to (d). 2 . In the case of raw sugar, the communications referred to in paragraph 1 shall be made without delay by each Member State . With regard to intervention measures taken pursuant to Article 9 (6 ) of Regulation No 1009/67/EEC, each Member State shall notify the Commission : 1 . not later than the end of each month, for the preceding calendar month, of the quantities of white sugar, raw sugar and syrups, expressed in terms of white sugar, for which : (a) a production refund certificate has beenArticle 2 issued ; If the Commission so requests , each Member State shall supply the Commission with : \ (b ) a production refund is due. For this purpose, the quantities referred to above shall be broken down, account being taken of destination or use, according to Annexes I, II and III to Regulation (EEC) No 765/68 ; 2 . at the Commission's request, for a given period, of the quantities of white sugar, raw sugar and syrups, expressed in terms of white sugar and broken down according to the products . listed in Annexes I, II and III to Regulation (EEC) No 765/68 in the manufacture of which these quantities have been used. 1 . a list of warehouses approved pursuant to Article 1 (2) of Regulation (EEC) No 447/68 indicating their characteristics : 2 . a list giving the following information in respect of the quantities of white sugar and jaw sugar taken over by the intervention agency : (a) their distribution among the warehouses referred to in (1 ); (b ) their distribution among warehouses other . than those referred to in ( 1 ), indicating the . characteristics of these warehouses . In addition, that list shall also indicate, in respect of these quantities of sugar : TITLE II Trade Article 5( a) characteristics ; (b ) packaging; (c) terms of the storage contract. Article 3 With regard to trade with third countries , each Member State shall notify the Commission : 1 . each week, for the preceding week, of the quantities of white sugar, raw sugar and molasses, for which an import or export licence has been issued; 2 . not later than the end of each month, for the preceding calendar month, of the quantities of the products listed in Article 1 ( 1 ) (d) of Regulation No 1009/67/EEC for which an import or export licence has been issued; 3 . not later than the end of July of each year, for the preceding marketing year, of the quantities of sugar beet and sugar cane for which an import or export licence has been issued; With regard to intervention measures taken pursuant to Article 9 (2 ) of Regulation No 1009/67/EEC, each Member State shall notify the Commission : 1 . each week, for the preceding week, of the quantities of white sugar and raw sugar for which a denaturing premium certificate has been issued; 2 . not later than the end of each month, for the preceding calendar month, of the quantities of white sugar and raw sugar in respect of which a denaturing premium is due; Official Journal of the European Communities 111 imported from or exported to another Member State . 4 . not later than the end of each month, for the preceding calendar month, of the quantities of white sugar, raw sugar and molasses imported or exported in accordance with the provisions of Article 11 ( 1 ) of Regulation No 1009/67/EEC; 5 . not later than the end of July of each year, for the preceding marketing year, of the quantities of the products listed in Article 1 ( 1 ) (d) of Regulation No 1009/67/EEC imported or exported in accordance with the provisions of Article 11 (1 ) of that Regulation . TITLE III General provisions Article 8 For the purposes of this Regulation, 'the preceding week' means the reference period from Thursday to Wednesday inclusive. Article 6 Article 9Each Member State shall notify the Commission, not later than the end of each month, for the preceding calendar month, of the quantities of white sugar admitted by that Member State under the inward processing arrangements defined in Article 19 (4) of Regulation No 1009/67/EEC. Article 7 The Commission shall make the information communicated pursuant to this Regulation available to the Member States . However, information contained in such communications which relates to a specific undertaking, its technical plant and the nature and volume of its production, or information which wfould make it possible to trace such facts, shall be known only to persons who, within the Commission, are responsible for the sugar market. Such information may not be disclosed to third parties . With regard to trade with other Member States , each Member State shall notify the Commission : 1 . not later than the end of each month, for the preceding calendar month, of the quantities of white sugar, raw sugar and molasses imported from or exported to another Member State ; 2 . not later than the end of July of each year, for the preceding marketing year, of the quantities of the products listed in Article 1 ( 1 ) (d ) of Regulation No 1009/67/EEC and the quantities of sugar beet Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1970. For the Commission The President Jean REY